Citation Nr: 0724585	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-05 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
seizure disorder.  

In April 2007, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  Additionally, the record was 
held open for 60 days, in which the veteran submitted 
additional medical evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for a seizure 
disorder.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

The veteran testified during the April 2007 hearing that 
while in the military, he had a seizure.  He explained that 
in 1971, he was transported to Fort Bragg where brain scan 
and x-rays were performed.  The veteran stated that he was 
prescribed Dilantin for his seizures, and continues to take 
Dilantin to prevent any reoccurrence of seizures.  The 
veteran asserts that his seizure disorder is attributable to 
his active service.  

The Board notes that in the September 2002 rating decision, 
the RO denied service connection for a seizure disorder 
because while there is record of inservice treatment for a 
probable seizure disorder, no permanent residual or chronic 
disability subject to service connection is shown by the 
service medical records or demonstrated by the medical 
evidence of record.  Upon entry into service, the veteran 
indicated on his November 1968 report of medical history as 
having a history of a head injury, and it was noted that he 
suffered a head injury when he fell off a bicycle at six 
years of age.  Clinical evaluation of the head upon entry was 
normal; however, in October 1971, the veteran was transported 
to the hospital via ambulance after having convulsions.  The 
October 1971 sick call report notes that the veteran was 
diagnosed with "possible seizures."  Post service treatment 
records continue to reflect treatment for a seizure disorder, 
and it has also been suggested that the veteran's current 
seizure disorder originated during his active military 
service.  

The VCAA requires that the VA assist a claimant in obtaining 
evidence needed to substantiate the claim.  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  Review of the evidentiary record shows that the 
veteran has not been afforded a Compensation and Pension 
examination.  Given the veteran's contentions regarding his 
seizures, and the medical evidence suggesting a current 
seizure disorder, the Board finds that an examination is 
necessary prior to final appellate review.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Holding that under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination where, the claimant had been diagnosed to have 
tinnitus, and had proffered competent lay evidence that he 
had had continuous symptoms of the disorder [i.e., ringing in 
the ears] since his discharge).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his seizure disorder.  The 
examiner should review the veteran's 
claims folder.  All necessary testing 
should be performed and all appropriate 
diagnoses rendered.  

After reviewing the claims file, the 
veteran's history, and examining the 
veteran, the examiner should opine 
whether the veteran's seizure disorder 
pre-existed service.  If any disability 
pre-existed service, the examiner should 
opine whether it is at least as likely as 
not (i.e., probability of 50 percent) 
that there was any permanent increase in 
severity of the veteran's seizure 
disorder during service that was beyond 
natural progression of the disability.  
If any disability did not pre-exist 
service, the examiner should opine 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
the veteran's seizure disorder began in 
service or as a result of active service.  
All opinions must be supported by 
complete rationale.  

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



